Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 09, 2022

The Court of Appeals hereby passes the following order:

A22A1181. SABRINA M. CURTIS v. WILMINGTON SAVINGS FUND
    SOCIETY, TRUSTEE FOR PRETIUM MORTGAGE.

      This appeal was docketed on March 22, 2022, and appellant’s brief containing
an enumeration of errors was due by April 11, 2022. An extension was granted until
May 26, 2022. As appellant has failed to timely file a brief and enumeration of errors
with this Court, the appeal is DISMISSED for failure to file a brief and enumeration
of errors within the period ordered by this Court. See Court of Appeals Rule 23 (a).
      The clerk is hereby DIRECTED to transmit notice of this order to the appellant.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/09/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                            , Clerk.